Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
This subscription agreement (this “Subscription Agreement”) is dated March 4,
2010, by and between the investor identified on the signature page hereto
(“Investor”) and Sutor Technology Group Limited, a Nevada corporation (the
“Company”), whereby the parties agree as follows:
 
1. 
Subscription.

 
 
a)
Investor agrees to buy and the Company agrees to sell and issue to Investor (i)
such number of shares of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), set forth on the signature page hereto (such shares of
Common Stock, the “Shares”), and (ii) a warrant to purchase a number of shares
of Common Stock equal to 25% of the Shares to be purchased by Investor hereunder
in accordance with clause (i) above (the “Warrants”), for the aggregate purchase
price set forth on the signature page hereto (the “Purchase Price”).  The shares
of Common Stock issuable upon exercise of the Warrants are referred to as the
Warrant Shares and the Shares, Warrants and Warrant Shares are collectively
referred to as the “Securities”.

 
 
b)
The Shares and Warrant Shares have been registered on the Company's registration
statement on Form S-3 (File No. 333-161026) (the “Registration Statement”),
which has been declared effective by the Securities and Exchange Commission (the
“Commission”), has remained effective since such date and is effective on the
date hereof.  The Shares and Warrants are being issued in connection with an
offering (the “Offering”) described in a Prospectus Supplement dated March 4,
2010, along with the Base Prospectus dated December 14, 2009, which has been
delivered to the Investor (collectively, the “Prospectus”).

 
 
c)
On March 10, 2010 (the “Closing Date”), in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended, and subject
to the satisfaction or waiver of all of the closing conditions set forth in the
Placement Agency Agreement (the “Placement Agreement”), dated March 4, 2010, by
and among the Company and the placement agent named therein (the “Placement
Agent”), the Placement Agent will disburse, or cause to be disbursed, to the
Company an amount equal to the Purchase Price for such Shares and Warrants, less
its commissions and reimbursable expenses.  Upon receipt of such disbursement by
the Company and the Placement Agent, the Company shall immediately cause the
Shares and Warrants to be delivered directly to Investor. The transfer of the
Shares shall be made through the facilities of The Depository Trust Company’s
DWAC system in accordance with the instructions set forth on the signature page
attached hereto under the heading “DWAC Instructions.”

 
 
 

--------------------------------------------------------------------------------

 

2.            Company Representations and Warranties.  The Placement Agreement
contains representations, warranties, covenants, indemnification provisions and
agreements of the Company that the Company hereby expressly agrees may be relied
upon by the Investor, which shall be a third party beneficiary of the covenants,
agreements, indemnification provisions, representations and warranties of the
Company contained therein.  The Company confirms that neither it nor any other
person acting on its behalf has provided the Investor or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information, except as will be disclosed in the
Prospectus and the Company’s press release and Form 8-K filed with the
Commission in connection with the Offering.  The Company understands and
confirms that the Investor will rely on the foregoing in effecting transactions
in securities of the Company.  In addition to and without limiting the
foregoing, the Company represents and warrants that: (a) it has full right,
power and authority to enter into this Subscription Agreement and to perform all
of its obligations hereunder; (b) each of this Subscription Agreement and the
Warrant has been duly authorized and executed by the Company and constitutes a
valid and binding agreement of the Company enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally; (c) the execution and delivery of this Subscription
Agreement, the Warrant and the consummation of the transactions contemplated
hereby and thereby do not conflict with or result in a breach of (i) the
Company’s articles of incorporation or by-laws, or (ii) any agreement or any law
or regulation to which the Company is a party or by which any of its property or
assets is bound; (d) the Shares and Warrant Shares have been duly authorized for
sale and issuance, and when issued and delivered, will be validly issued, fully
paid and nonassessable; (e) the Registration Statement and any post-effective
amendment thereto filed pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), at the time it became effective, did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (f)
the Prospectus did not contain as of its respective date, and as of the date
hereof does not contain, and on the Closing Date will not contain, any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; and (g) all preemptive rights or rights of first
refusal held by stockholders of the Company and applicable to the transactions
contemplated hereby, if any, have been duly satisfied or waived in accordance
with the terms of the agreements between the Company and such stockholders
conferring such rights.
 
3.      Investor Representations, Warranties and Acknowledgments.  Investor
represents and warrants that: (a) it has full right, power and authority to
enter into this Subscription Agreement and to perform all of its obligations
hereunder; (b) this Subscription Agreement has been duly authorized and executed
by and constitutes a valid and binding agreement of Investor enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally; (c) the execution and delivery of
this Subscription Agreement and the consummation of the transactions
contemplated hereby do not conflict with or result in a breach of (i) Investor’s
certificate of incorporation or by-laws (or other similar governing documents),
or (ii) any material agreement or any law or regulation to which Investor is a
party or by which any of its property or assets is bound; and (d) prior to the
execution hereof, Investor has had full access to and relied only upon (i) the
Base Prospectus, (ii) any prospectus supplements to the Base Prospectus,
including in each case information incorporated by reference therein, and (iii)
the pricing, placement agency and expense information contained in this
Agreement.  Investor has not relied on the business or legal advice of Roth
Capital Partners, LLC or any of their respective agents, counsel or affiliates
in making its investment decision hereunder, and confirms that none of such
persons has made any representations or warranties to the Investor or its agents
in connection with the Offering or the Company.  The Investor further
acknowledges that other investors (“Other Investors”) are concurrently entering
into subscription agreements in substantially the same form as this Subscription
Agreement as part of the Offering and that the consummation of the transaction
is, in addition to the conditions to the closing set forth in Sections 5 and 6
hereof, subject to the terms and conditions of the Placement Agreement.

 
-2-

--------------------------------------------------------------------------------

 

4.      Company Covenants.  The Company and the Investor agree that the Company
shall, prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof, issue a press release announcing
the Offering and disclosing all material information regarding the Offering,
unless this Subscription Agreement is executed by the parties hereto during the
regular trading hours of the financial markets in New York City, in which case
such press release shall be issued prior to the close of the financial markets
on the date hereof if reasonably feasible, but in no event will such press
release be issued before the last Subscription Agreement relating to the
Offering has been executed by the Company and the applicable Other Investors.
 
5.      Conditions to the Company’s Obligations.  In addition to any other
conditions set forth herein, the Company’s obligation to issue and sell the
Shares and Warrants to the Investor shall be subject to: (a) the receipt by the
Company of the Purchase Price for the Shares and Warrants being purchased
hereunder as set forth on the Signature Page and (b) the accuracy in all
material respects of the representations and warranties made by the Investor and
the fulfillment of those undertakings of the Investor to be fulfilled prior to
the Closing Date.
 
6.      Conditions to the Investor’s Obligations.  In addition to any other
conditions set forth herein, the Investor’s obligation to purchase the Shares
and Warrants will be subject to (a) the condition that the Placement Agent shall
not have terminated the Placement Agreement pursuant to the terms thereof, (b)
the satisfaction in all material respects of the conditions to the Placement
Agent’s obligation to closing in the Placement Agreement, and (c) the accuracy
in all material respects of the representations and warranties made by the
Company and the fulfillment of those undertakings of the Company to be fulfilled
prior to the Closing Date.  The Investor’s obligations are not conditioned on
the purchase of Shares and Warrants by the Other Investors in the Offering. 
 
7.      Miscellaneous.
 
 
a)
Roth Capital Partners, LLC is serving as placement agent in this transaction and
consummation of the transaction is subject to the terms and conditions of the
Placement Agreement. 

 
 
b)
Except as otherwise provided herein, this Subscription Agreement constitutes the
entire understanding and agreement between the parties with respect to its
subject matter and there are no agreements or understandings with respect to the
subject matter hereof which are not contained in this Subscription
Agreement.  This Subscription Agreement may be modified only in writing signed
by the parties hereto.


 
-3-

--------------------------------------------------------------------------------

 

 
c)
In the event that the Placement Agreement is terminated by the Placement Agent
prior to the closing to occur on the Closing Date pursuant to the terms thereof,
this Agreement shall terminate without any further action or liability on the
part of the parties hereto.

 
 
d)
This Subscription Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and shall
become effective when counterparts have been signed by each party and delivered
to the other parties hereto, it being understood that all parties need not sign
the same counterpart.  Execution may be made by delivery by facsimile or PDF.

 
 
e)
The provisions of this Subscription Agreement are severable and, in the event
that any court or officials of any regulatory agency of competent jurisdiction
shall determine that any one or more of the provisions or part of the provisions
contained in this Subscription Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Subscription Agreement and this Subscription Agreement shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of such provision, had never been contained herein, so that such provisions
would be valid, legal and enforceable to the maximum extent possible, so long as
such construction does not materially adversely effect the economic rights of
either party hereto.

 
 
f)
All communications hereunder shall be in writing and shall be mailed, hand
delivered, sent by a recognized overnight courier service such as Federal
Express, or sent via facsimile and confirmed by letter, to the party to whom it
is addressed at the following addresses or such other address as such party may
advise the other in writing:

 
To the Company:  as set forth on the signature page hereto.
 
To the Investor:  as set forth on the signature page hereto.
 
All notices hereunder shall be effective upon receipt by the party to which it
is addressed.
 
 
g)
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of
laws.  To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of, any of its rights under this
Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter.
 

 
COMPANY:
     
SUTOR TECHNOLOGY GROUP LIMITED
     
By:
   
Name:
   
Its:
 



Address for Notice:


Sutor Technology Group Limited


No. 8, Huaye Road
Dongbang Industrial Park
Changshu, China 215534
Attention: Chief Executive Officer
Telephone: (86) 512-52680988


With a copy to:


Pillsbury Winthrop Shaw Pittman LLP
2300 N Street, N.W.
Washington, D.C. 20037
Facsimile:  (202) 663-8007
Attn.:  Joseph R. Tiano, Esq.


Wire Instructions:

 
 

--------------------------------------------------------------------------------

 
 

  INVESTOR:      
Number of Shares:____________
By:
   
Name:
 
Number of Warrants: ____________
Its:
 



Purchase Price per Unit (consisting of
1 Share and 0.25 Warrants):  $2.70
 
Aggregate Purchase Price:______
 
Name and address for notice:
 
DWAC Instructions:
Name of DTC Participant:
DTC Participant Number:
Account Number:
 
 
 

--------------------------------------------------------------------------------

 